UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-30430 INTERMOST CORPORATION (Exact name of registrant as specified in its charter) Wyoming 87-0418721 (State or other jurisdiction of (IRS Employer Identification Number) Incorporation or Organization) 31st Floor, 3B31-23 GuomaoBuilding, 005 Renmin Rd. (South), Shenzhen, People’s Republic of China 518014 (Address of principal executive offices) (Zip Code) 011-86-755-8221-0238 (Registrant’s Telephone Number, including area code) Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesý Noo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): YesoNoý State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:206,399,923 shares of common stock as of May7, 2008. Transitional Small Business Disclosure Format (check one).Yes oNo ý TABLE OF CONTENTS PART I.Financial Information Item 1. Financial Statements Condensed Consolidated Balance sheetsas of June 30, 2007 and March 31, 2008(Unaudited) 2 Condensed Consolidated Statements of Operations for the three months ended March 31, 2007 and March 31, 2008 (Unaudited) 3 Condensed Consolidated Statements of Operations for the nine months ended March 31, 2007 and March 31, 2008 (Unaudited) 4 Condensed ConsolidatedStatements of Cash Flowsfor the nine months ended March 31, 2007 and March 31, 2008(Unaudited) 5 Notes to Condensed Consolidated Financial Statements for the nine months ended March 31, 2007 and March 31, 2008 6 Item 2. Management’s Discussion and Analysis or Plan of Operation 12 Risk Factors 20 Item 3A(T). Controls and Procedures 24 PART II.Other Information Item 1. Legal Proceedings 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits 26 Signatures 26 -1- INTERMOST CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS Mar 31, (unaudited) June 30, 2007 USD USD ASSETS Current Assets Cash and cash equivalents 1,395,035 833,993 Accounts receivable, net 3,841,911 4,085,123 Inventories 213,082 195,946 Security bond deposit - - Stock in custodian - - Short-term Loan 672,861 670,763 Deposits, prepayments and other receivables 2,221,181 2,269,083 Short-term investment 400,274 368,083 Total current assets 8,744,344 8,422,991 Other Assets Unlisted investment 971,670 893,526 Property and equipment, net 36,178 51,414 Investment in an associated company 7,073,003 6,497,267 Intangible assets, net 17,562 20,354 TOTAL ASSETS 16,842,757 15,885,552 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Accounts payable 3,696,654 3,927,964 Accrued liabilities and other payable 1,246,925 792,560 Customer deposits 94,952 105,708 Due from shareholder 270,949 160,000 Business taxes and government surcharges payable - - Total Current Liabilities 5,309,480 4,986,232 Minority Interests 796,840 732,762 STOCKHOLDERS’ EQUITY Preferred stock, par value US$0.001 per share Authorized - 5,000,000 shares Issued and outstanding - None - - Common stock, par value US$0.001 per share Authorized - 500,000,000 shares Issued and outstanding 206,399,923 & 215,370,278 shares at Dec 31, 2007 & June 30, 2007 respectively 206,400 215,371 Additional paid-in capital 23,235,237 23,235,236 Treasury stock - -8,970 Accumulated deficit -14,683,831 -13,391,999 Accumulated other comprehensive loss 1,978,631 116,920 10,736,437 10,166,558 TOTAL LIABLITIES, MINORITY INTERESTS AND STOCKHOLDERS’ EQUITY 16,842,757 15,885,552 The accompanying notes are an integral part of these condensed consolidated financial statements. -2- INTERMOST CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended Mar 31, 2008 2007 USD USD Net revenue 11,973 729,919 Cost of revenues (7,914 ) (702,793 ) Gross profit 4,059 27,126 Costs and expenses: Selling, general and administrative expenses (119,963 ) (223,836 ) Exchange differences 475 (312 ) Amortization of intangible assets (1,490 ) (8,354 ) Total costs and expenses (120,978 ) (232,502 ) Income (loss) from operations (116,919 ) (205,376 ) Interest income (12,720 ) 1,644 Loan interest income 20,633 18,000 Investment income 274,210 106,252 Other income, net 28,936 90 Income before income taxes, minority interests and equity in earnings of associated companies 194,140 (79,390 ) Income taxes - (3,714 ) Income before minority interests and equity in earnings of an associated companies 194,140 (83,104 ) Minority interests 1 1,135 Income (loss) before equity in earnings of associated companies 194,141 (81,969 ) Equity in earnings of associated companies 472 - Profit / (Loss) before extra-ordinary items 194,613 (81,969 ) Loss on closing a subsidiary company 0 - Net income (loss) 194,613 (81,969 ) Net income (loss) per common share-basic and diluted 0.0009 (0.0004 ) Weighted average number of common shares outstanding-basic and diluted 206,399,923 193,370,278 -3- INTERMOST CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Nine months ended Mar 31, 2008 2007 USD USD Net revenue 24,016 1,721,882 Cost of revenues (61,927 ) (1,658,591 ) Gross profit (37,911 ) 63,291 Costs and expenses: Selling, general and administrative expenses (469,482 ) (816,191 ) Impairment of goodwill (932,364 ) Exchange differences 699 552,963 Amortization of intangible assets (4,340 ) (25,061 ) Total costs and expenses (473,123 ) (1,220,653 ) Income (loss) from operations (511,034 ) (1,157,362 ) Interest income 23,420 5,752 Loan interest income 36,882 36,740 Investment income 274,210 102,603 Other income, net 32,226 126 Income before income taxes, minority interests and equity in earnings of associated companies (144,296 ) (1,012,141 ) Income taxes - (12,229 ) Income before minority interests and equity in earnings of an associated companies (144,296 ) (1,024,370 ) Minority interests 5 (5,167 ) Income (loss) before equity in earnings of associated companies (144,291 ) (1,029,537 ) Equity in earnings of associated companies 7,137 (3,410 ) Profit / (Loss) before extra-ordinary items (137,154 ) (1,032,947 ) Loss on closing a subsidiary company (1,154,678 ) - Net income (loss) (1,291,832 ) (1,032,947 ) Net income (loss) per common share-basic and diluted (0.006 ) (0.006 ) Weighted average number of common shares outstanding-basic and diluted 209,400,914 173,382,861 -4- INTERMOST CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine months ended Mar 31, 2008 2007 USD USD Cash flows from operating activities: Net income (loss) (137,154 ) (1,032,947 ) Impairment of goodwill - 932,364 Amortization of intangible assets 4,571 25,061 Equity in earnings of associated companies (7,517 ) 3,410 Loss on disposal of a subsidiary (1,154,678 ) - Depreciation 19,733 21,328 Minority interests (5 ) 4,835 (Increase) decrease in operating assets - Accounts receivable 600,476 2,183,910 Inventories 0 (227,034 ) Deposits, prepayments and other receivables 123,908 (2,977,073 ) Increase (decrease) in operating liabilities - Accounts payable (574,830 ) 277,225 Accrued liabilities 382,128 87,102 Customer deposits (8,400 ) 192,707 Deferred revenue (9,277 ) (17,597 ) Business taxes and government surcharges payable 601 (7,514 ) Net cash used in operating activities (760,444 ) (534,223 ) Cash flows from investing activities: Acquisition of plant and equipment - (24,896 ) Increase (decrease) in short-term loan - 152,205 Net cash provided by investing activities 0 127,309 Cash flows from financing activities: Loan from a related company 110,949 160,000 Increase in security bond - (1,500,000 ) Net proceeds from issuance of common stock - 2,237,929 Net cash provided by financing activities 110,949 897,929 Cash and cash equivalents: Net increase (decrease) (649,495 ) 491,015 Accumulated other comprehensive loss 1,210,537 (494,446 ) Balance at beginning of period 833,993 720,152 Balance at end of period 1,395,035 716,721 Supplemental cash flow information: Cash paid for interest - - Cash paid for income taxes - - Non-cash investing and financing activities: Receivable from issuance of common stock - - Issuance of reserved common stock - 22,000 Issuance of common stock for service - - Acquisition of associated companies Acquisition of subsidiaries: Non-cash assets acquired - - Liabilities assumed in acquisition - - Issuance of common stock - - The accompanying notes are an integral part of these condensed consolidated financial statements -5- NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NINE MONTHS ENDED MAR 31, 2008 and 2007 1.ORGANIZATION AND BASIS OF PRESENTATION The condensed consolidated financial statements include the accounts of the Intermost Corporation (the “Company”) and its majority-owned subsidiaries, of which the Company has the ability to exercise control and direct operations and the minority interests do not possess participatory rights. All material intercompany balances and transactions have been eliminated on consolidation. The condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America. The condensed consolidated financial statements are unaudited, but in the opinion of management of the Company, contain all adjustments, which include normal recurring adjustments, necessary to present fairly the financial position at March 31, 2008, the results of operations for the nine months ended March 31, 2008 and 2007, and the cash flows for the nine months ended March 31, 2008 and 2007. The balance sheet as of June 30, 2007 is derived from the Company’s audited financial statements included in the Company’s Annual Report on Form 10-KSB for the fiscal year ended June 30, 2007. Certain information and footnote disclosures normally included in financial statements that have been prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission, although management of the Company believes that the disclosures contained in these financial statements are adequate to make the information presented therein not misleading. For further information, refer to the financial statements and the notes thereto included in the Company’s Annual Report on Form 10-KSB for the fiscal year ended June 30, 2007, as filed with the Securities and Exchange Commission. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The results of operations for the nine months ended March 31, 2008 are not necessarily indicative of the results of operations to be expected for the full fiscal year ending June 30, 2008. 2.NET INCOME (LOSS) PER COMMON SHARE Statement of Financial Accounting Standards No. 128, “Earnings Per Share,” requires presentation of basic earnings per share (“Basic EPS”) and diluted earnings per share (“Diluted EPS”). Basic earnings (loss) per share is computed by dividing earnings (loss) available to common stockholders by the weighted average number of common shares outstanding (including shares reserved for issuance) during the period. Diluted earnings per share gives effect to all dilutive potential common shares outstanding during the period. The Company did not have any potentially dilutive securities outstanding during the nine months ended March 31, 2008 and 2007. Accordingly, basic and diluted earnings per share are the same for all periods presented. 3.FOREIGN CURRENCY TRANSLATION The Company maintains its books and records in Renminbi (“Rmb”), the currency of the People’s Republic of China (the “PRC”). The Rmb is the Company's functional currency, as the Company's business activities are located in the PRC and denominated in Rmb. Translation of amounts into United States dollars (“US$”) has been made at the rate of Rmb7.0116 to US$1.00. The translation of the financial statements of subsidiaries whose functional currencies are other than Rmb into Rmb is performed for balance sheet accounts using closing exchange rates in effect at the balance sheet date and for revenue and expense accounts using an average exchange rate during each reporting period. The gains or losses resulting from translation are included in stockholders' equity separately as accumulated other comprehensive loss. -6- Transactions in currencies other than functional currencies during the period are translated into the respective functional currencies at the applicable rates of exchange prevailing at the time of the transactions. Monetary assets and liabilities denominated in currencies other than functional currencies are translated into the respective functional currencies at the applicable rates of exchange in effect at the balance sheet date. Exchange gains and losses are included in the statement of operations. On July 21, 2005, Rmb was revalued from Rmb 8.28 to Rmb8.11 for US$1 following the removal of the peg to the US dollar and pressure for the United States. With the strong Rmb continuously appreciated to Rmb 7.6248 for US$1 at June 30, 2007. And the Rmb was further appreciated to Rmb 7.0116 for US$ 1 at this quarter ended March 31, 2008. The Rmb is not readily convertible into US$ or other foreign currencies. Translation of amounts from Rmb into US$ is for the convenience of readers. No representation is made that the Rmb amounts could have been, or could be, converted into US$ at that rate or at any other rate. For the purposes of financial statements presentation, the United States dollars equivalents of the all numbers are translated at the rate of USD 1 to Rmb 4.STOCK-BASED COMPENSATION The Company may periodically issue shares of common stock for services rendered or for financing costs. The Company may also periodically issue shares of common stock in conjunction with the acquisition of an, all or a portion of the equity interest in a business. The shares of common stock vest immediately on issuance and are not subject to any redemption rights. The value of the shares of common stock issued for accounting purposes is based on the market price of the shares at the date of the transaction or on the fair value of the services rendered or net assets acquired, whichever is more determinable, based on the specific facts and circumstances of each transaction. The Company did not issue any stock during the six-month period ended March 31, 2008 for any services rendered or assets acquired. The Company may periodically issue stock options to employees and stock options or warrants to non-employees in non-capital raising transactions for services and for financing costs. The
